 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
PROMISSORY NOTE DATED MARCH 18, 2008

 
 
 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE
 
March 18, 2008
 
FOR VALUE RECEIVED, PetroHunter Energy Corporation (the “Maker”), hereby
promises to pay to the order of the Bruner Family Trust or its assigns (the
“Holder”), in lawful money of the United States at the address of Holder set
forth below, the principal amount of One Hundred Thousand Dollars (US
$100,000.00), together with interest (as hereinafter defined).


 
This Promissory Note (the “Note”) has been executed by the Maker on the date set
forth above (the “Effective Date”).
 
1.           Interest.  Interest shall accrue on this Note, commencing on the
above date, at the Interest Rate, as defined below, and shall be payable when
the principal amount is due and payable.
 
                              1.1          “Interest Rate” shall mean, at the
time of determination thereof, a variable rate of interest equal to the rate
described as the “London Interbank Offered Rate” for three months in the Money
Rates section of the Wall Street Journal, plus three percent.
 
1.2           Adjustments.  Adjustments to the Interest Rate shall be made on
the first day of each calendar quarter based on the Interest Rate in effect on
the first business day of such calendar quarter.
 
1.3           Default Interest Rate. Upon the occurrence of an Event of Default
and for so long as such Event of Default continues, interest shall accrue on the
outstanding principal amount of this Note at the rate per annum of the lower of
12% or the maximum rate of interest permissible under any applicable law at any
time.
 
2.           Maturity.  The entire balance of principal and accrued interest and
other amounts then outstanding on this Note are due and payable five (5) days
after the Maker receives the Holder’s written demand for payment; provided,
however, that Holder may not make such written demand for payment prior to
twelve months from the Effective Date (such date being referred to herein as the
“Maturity Date”).  Upon the occurrence of an Event of Default (as hereinafter
defined), all unpaid principal and accrued interest on this Note shall
immediately become due.
 
3.           Application of Payments.
 
3.1           Except as otherwise expressly provided herein, each payment of
outstanding principal amount and interest on this Note shall be applied (i)
first to the repayment of any sums incurred by the Holder for the payment of any
expenses in enforcing the terms of this Note, (ii) then to the payment of
interest, and (iii) then to the reduction of the principal.
 
3.2           Upon payment in full of the principal of, and accrued and unpaid
interest on, this Note, this Note shall be marked "Paid in Full" and returned to
the Maker.
 
4.           Prepayment.  This Note may be prepaid in part or in full at any
time.
 
5.           Events of Default.  The occurrence of any of the following events
(each an “Event of Default”) shall constitute an Event of Default of the Maker:
(i) the Maker defaults in the payment of interest or principal on the Note; (ii)
the application for the appointment of a receiver or custodian for the Maker or
the property of the Maker; (iii) the entry of an order for relief or the filing
of a petition by or against the Maker under the provisions of any bankruptcy or
insolvency law; (iv) any assignment for
 
1
 
 

--------------------------------------------------------------------------------

 
 
the benefit of creditors by or against the Maker; (v) the Maker becomes
insolvent; (vi) the Maker fails or refuses to execute any document or instrument
required pursuant to this Note, or violates any provision of such document or
instrument.
 
6.           Miscellaneous.
 
6.1           Successors and Assigns.  Subject to the exceptions specifically
set forth in this Note, the terms and conditions of this Note shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the parties.
 
6.2           Titles and Subtitles.  The titles and subtitles of the Sections of
this Note are used for convenience only and shall not be considered in
construing or interpreting this agreement.
 
6.3           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:
 
If to the Holder
to:                                                                                     If
to the Maker to:
 
Marc E.
Bruner                                                                                          
PetroHunter Energy Corporation
Trustee of the Bruner Family
Trust                                                          Attn: Mr. David
Brody
16878 E. Lake
Drive                                                                                  1600
Stout Street, Suite 2000
Centennial,
Colorado  80016                                                                    Denver,
Colorado  80202
Phone:
303-373-5725                                                                               Phone:
303-572-8900
                                                         Fax: 720-889-8371
and


Cynthia L. Gausvik
Trustee of the Bruner Family Trust
c/o Patton Boggs LLP
8484 Westpark Drive, Ninth Floor
McLean, Virginia  22102
Phone: 703-744-8040
Facsimile: 703-744-8001


Either party hereto may change the above-specified recipient or mailing address
by notice to the other party given in the manner herein prescribed.  All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
 
6.4           Governing Law.  The terms of this Note shall be construed in
accordance with the laws of the State of Colorado.  Jurisdiction and venue shall
be exclusively in a state or federal court located in Denver, Colorado.
 
6.5           Waiver and Amendment.  Any term of this Note may be amended,
waived or modified with the written consent of the Maker and the Holder of this
Note.
 
6.6           Remedies; Attorneys Fees.  No delay or omission by the Holder in
exercising any of his rights, remedies, powers or privileges hereunder or at law
or in equity and no course of dealing between the Holder and the Maker or any
other person shall be deemed a waiver by the
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
Holder of any such rights, remedies, powers or privileges, even if such delay or
omission is continuous or repeated, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise
thereof by the Holder or the exercise of any other right, remedy, power or
privilege by the Holder.  The rights and remedies of the Holder described herein
shall be cumulative and not restrictive of any other rights or remedies
available under any other instrument, at law or in equity.  If an Event of
Default occurs, the Maker agrees to pay, in addition to the principal and
interest payable hereunder, reasonable attorneys’ fees and any other costs
incurred by the Holder in connection with his pursuit of his remedies under this
Note.
 
IN WITNESS WHEREOF, the Maker has caused this Note to be signed in its name as
of the Effective Date.
 


MAKER:


PETROHUNTER ENERGY CORPORATION






By:   /s/ David E. Brody                                          
David E. Brody, Vice President and
General Counsel
 
 
 
 
3

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 